Case 3:20-cv-00265-FM Document 31 Filed 06/21/21 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
BRANDON CALLIER, §
_ Plaintiff, ;
v. : | EP-20-CV-00265-FM
ALEXANDER BYKHVOSKY and ; |
ALEX GOLD HOLDINGS, LLC., §
Defendant. ;

FINAL JUDGMENT
In accordance with “Judgment for Sum Certain by Default” [ECF No. 28], entered May
26, 2021 by the Clerk of Court, the court enters its Final Judgment pursuant to Federal Rule of
Civil Procedure 58 as follows:
1. Itis HEREBY ORDERED that the cause is DISMISSED WITH PREJUDICE.
2. Itis FURTHER ORDERED all pending motions, ifany, are DENIED AS MOOT.

3. Itis FURTHER ORDERED the Clerk of the Court is INSTRUCTED to CLOSE
the cause.

SIGNED AND ENTERED this 2/ day of June 2021.

ad

”

huh [ UU

 

 

FRANK MONTALVO
UNITED STATES DISTRICT JUDGE

 
